Citation Nr: 1301333	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  10-34 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran served on active duty from June 1982 to June 2004. 

These matters come before the Board of Veterans' Appeals (Board) from June 2008 and November 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode Island, that among other things, denied service connection for hypertension, erectile dysfunction, and depression.  On his August 201 Form 9, the Veteran limited his appeal to the issues regarding hypertension and erectile dysfunction and those are the only matters remaining before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In regards to his hypertension, the Veteran contends that he had elevated blood pressure readings in service and upon retirement his physician prescribed him medication that he has since continued to take daily.  See December 2007 statement.  Alternatively, the Veteran maintains that he developed high blood pressure as a result of his service-connected sleep apnea.  In this regard, the Veteran referred to a June 2008 VA examiner's opinion that the Veteran had a documented complication of obstructed sleep apnea, which was hypertension that was difficult to control at that time.   

The Veteran contends that his erectile dysfunction is related to his hypertension, including medication for hypertension or his service-connected sleep apnea.  See December 2007 statement and September 2008 claim.  December 2005 treatment records from Maxwell Air Force Base (AFB) in Montgomery, Alabama, included an assessment of male erectile disorder.  At that time the Veteran reported complaints of a two-year history of erectile problems.  
Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Further, a disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. §  3.310 (2012). 

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  Specifically, the Board notes that the Veteran has not been afforded a VA examination in connection with his claims of service connection for hypertension and erectile dysfunction.  The June 2008 VA examination was a respiratory disease examination intended to assess the Veteran's sleep apnea and the opinion provided is not clear as to whether or not the Veteran's sleep apnea aggravated his hypertension.  In accordance with the duty-to-assist provisions codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4) (2012), a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

A review of the Veteran's service treatment records (STRs) show several elevated diastolic blood pressure readings.  In December 1999, the Veteran's blood pressure was 160/92, for which he was to follow-up in the clinic for elevated blood pressure in three to four weeks.  

Post service treatment records from Maxwell AFB revealed that in August 2005, the Veteran's blood pressure was 152/93.  In January 2006, his blood pressure was 145/96 and he was diagnosed with essential hypertension as a new problem and prescribed medication.  Additionally, in December 2005, the Veteran presented with complaints of erectile problems for two years, which would date back to his time in service.  He was assessed with male erectile disorder as a new problem and prescribed medication.  The records do not contain any specific date of origin of the Veteran's hypertension or erectile dysfunction, nor do they include an opinion relating the Veteran's current hypertension or erectile dysfunction to his military service or his service-connected sleep apnea or other service-connected disabilities. 

In light of the elevated blood pressure readings in service, the post-service diagnosis of hypertension, and the Veteran's contentions that he began receiving treatment and medication for hypertension upon retirement from service, as well as a diagnosis of erectile dysfunction shortly after his discharge from service with complaints of symptoms dating back to service, the Board finds that the Veteran has met the low threshold for obtaining VA examinations.  Accordingly, further medical clarification is necessary to determine whether the in-service findings may represent the early manifestations of the currently diagnosed hypertension.  Additionally, the record is not clear as to whether or not the Veteran's erectile problems began in service.  A remand for VA examinations to ascertain the etiology of his hypertension and erectile dysfunction is therefore warranted.  The evidence of record is not sufficient to make a decision in this case without the benefit of a medical examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Proper consideration of the Veteran's secondary service connection is also needed. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine whether he has current hypertension related to service or to his sleep apnea or any other service-connected disability.  The examiner should review the claims folder and note such review in the examination report. 

The examiner should provide an opinion as to:

a) whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in service or is otherwise related to a disease or injury in active duty. 

b) if not related to service, then whether the hypertension is at least as likely as not (50 percent probability or more) caused by the Veteran's sleep apnea, or any other service-connected disability (including irritable bowel syndrome, left shoulder impingement, bilateral knee disabilities, fecal incontinence, gastroesophageal reflux disorder, Bell's Palsy, residuals of a left wrist injury, residuals of bilateral ankle injuries, tonsillitis, hemorrhoids, genital condylomata, and/or rectal scar status post cyst removal). 

c) if not caused by sleep apnea, or any other service-connected disability, then whether the hypertension is at least as likely as not (50 percent probability or more) aggravated (i.e. permanently worsened beyond the normal progression of that disorder) by the Veteran's sleep apnea, or other service-connected disability.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

The examiner should specifically comment on any elevated blood pressure readings in service, the December 1999 treatment record that advised the Veteran to follow up for elevated blood pressure, and the diagnoses of hypertension in January 2006.   The examiner should also discuss the June 2008 VA examiner's findings that suggested that hypertension was a complication of obstructive sleep apnea.  

If the examiner determines that there is not enough information from the examination and in the claims file and that another VA examination is necessary to obtain blood pressure readings on two separate visits, then it should be so ordered. 

The examiner must provide a rationale for all opinions. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made. 

The examiner is advised that the Veteran is competent to report symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so. 

2.  The Veteran should be afforded a VA examination to determine whether he has current erectile dysfunction related to service or to his sleep apnea or any other service-connected disability.  The examiner should review the claims folder and note such review in the examination report. 

The examiner should provide an opinion as to:

a) whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction had its onset in service or is otherwise related to a disease or injury in active duty. 

b) if not related to service, then whether the erectile dysfunction is at least as likely as not (50 percent probability or more) caused by the Veteran's sleep apnea, or any other service-connected disability (including irritable bowel syndrome, left shoulder impingement, bilateral knee disabilities, fecal incontinence, gastroesophageal reflux disorder, Bell's Palsy, residuals of a left wrist injury, residuals of bilateral ankle injuries, tonsillitis, hemorrhoids, genital condylomata, and/or rectal scar status post cyst removal). 

c) if not caused by sleep apnea, or any other service-connected disability, then whether the erectile dysfunction is at least as likely as not (50 percent probability or more) aggravated (i.e. permanently worsened beyond the normal progression of that disorder) by the Veteran's sleep apnea, or other service-connected disability.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

The examiner should comment on the December 2005 treatment record that included a diagnosis of male erectile disorder in which the Veteran indicated that he had erectile problems for two years.  The examiner should also consider the Veteran's December 2007 statement in which he indicated that his erectile dysfunction was related to his hypertension (which is currently on appeal) and associated medication.  

The examiner must provide a rationale for all opinions. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made. 

The examiner is advised that the Veteran is competent to report symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so. 

3.  The RO/AMC should review the examination reports to ensure that they contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted. 

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for hypertension and erectile dysfunction.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J .A MARKEY.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).





